2022 IL App (1st) 210811
                                            No. 1-21-0811
                                  Opinion filed September 30, 2022
                                                                                       Sixth Division
 ______________________________________________________________________________

                                               IN THE
                                 APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the Circuit Court
                                                                 )   of Cook County, Illinois
          Plaintiff-Appellee,                                    )
                                                                 )   No. 99 CR 14734 (01)
     v.                                                          )
                                                                 )   The Honorable
 BYIA BRUCE,                                                     )   William G. Gamboney,
                                                                 )   Judge Presiding.
          Defendant-Appellant.                                   )



          JUSTICE WALKER delivered the judgment of the court, with opinion.
          Justice Pucinski concurred in the judgment and opinion.
          Justice Coghlan dissented, with opinion.

                                             OPINION


¶1     Following a 2003 jury trial, defendant-appellant, Byia Bruce was found guilty of two

counts of first degree murder on the theory of accountability and sentenced to natural life in prison.

This court affirmed Bruce’s conviction and sentence in 2006. In 2014, Bruce, who was a minor at

the time of his original sentence, filed a pro se postconviction petition challenging the

constitutionality of his sentence pursuant to Miller v. Alabama, 567 U.S. 460 (2012). The petition

advanced to the second stage, and the State agreed Bruce was entitled to a new sentencing hearing.
No. 1-21-0811


At the new sentencing hearing, the parties agreed to a 23-year sentence, but Judge Gamboney, the

resentencing judge, rejected the agreement and imposed a 28-year sentence. Subsequently, the

resentencing judge denied Bruce’s motion to reconsider, and now Bruce appeals. On appeal, Bruce

argues the resentencing judge abused his discretion when he rejected the parties’ 23-year prison

term agreement and instead sentenced Bruce to 28 years. We find that the resentencing judge

abused his discretion in resentencing Bruce. We reverse the judgment, and the sentence is

modified.

¶2                                     I. BACKGROUND

¶3     On May 26, 1999, Bruce was arrested for the murders of Robert Anderson and George

Watkins. While at the station, Bruce provided a written statement admitting his involvement in the

shootings. Bruce filed a pretrial motion to suppress his written statement. The motion alleged that,

due to Bruce’s psychological state and intellectual capacity, he could not appreciate the meaning

of his Miranda rights and that his signed statement was the result of coercion. See Miranda v.

Arizona, 684 U.S. 436 (1966).

¶4     At the suppression hearing, Detective James O’Brien testified that he investigated the

murder of Anderson and Watkins, that Bruce was given Miranda warnings before each

interrogation, and that Bruce understood his rights and waived them.

¶5     Juana Quinoses, Bruce’s teacher at Ada S. McKinley, a school for children with learning

disabilities and behavior disorders, testified that Bruce was transferred to McKinley after being

referred by the board of education. Quinoses stated that she evaluated Bruce on March 16, 2002,

and determined Bruce had a second-grade reading level.




                                               -2-
No. 1-21-0811


¶6     Dr. Antoinette Kavanaugh, a psychologist and clinical director of the juvenile justice

division of Northwestern Law School, testified that she interviewed Bruce for 10 hours. Dr.

Kavanaugh indicated that Bruce’s cognitive abilities were borderline, he had verbal deficiencies,

and he read at a second-grade level. She also determined that it was unlikely that Bruce was able

to understand his Miranda rights when he gave his statement.

¶7     Dr. Stafford Henry, a psychiatrist for Forensic Clinical Services, testified he interviewed

Bruce on May 2, 2002. Dr. Henry stated he asked Bruce to read the Miranda rights aloud, and

Bruce initially had difficulty reading. He reminded Bruce the terms of the evaluation, and Bruce

was able to read them fluently. Bruce explained to Dr. Henry that he was able to read the Miranda

rights because he had been practicing in prison. Dr. Henry concluded that, in his opinion, Bruce

was exaggerating any cognitive deficiencies and was able to waive his Miranda rights knowingly

and intelligently. The trial court found waiver was not coerced and was voluntary, and it denied

the motion to suppress.

¶8     The following facts were established during a jury trial. In June 1998, 25-year-old Antoine

Winston told 16-year-old Bruce, 17-year-old Martez Cole, and 22-year-old James Seals that he

wanted to kill Anderson because Anderson “pistol-whipped” him. On June 26, 1998, Winston

learned that Anderson was at a nearby liquor store. Winston instructed Cole to get a gun and hide

it under the cushion of Seals’s wheelchair. The group headed to the liquor store, with Bruce

pushing Seals in the wheelchair. When they reached the liquor store, Bruce ran away. Cole handed

Winston the weapon while holding the door open, and Winston shot and killed Anderson and

Watkins.




                                              -3-
No. 1-21-0811


¶9      A jury found Bruce guilty on the theory of accountability, and the trial court sentenced him

to a term of natural life in prison under section 5-8-1 of the Unified Code of Corrections (730 ILCS

5/5-8-1(a)(1)(c)(ii) (West 1998)). Bruce’s counsel argued that a mandatory life sentence would be

unconstitutional under People v. Miller, 202 Ill. 2d 328 (2002) (Leon Miller). The court found that

Leon Miller was distinguishable because Bruce took an active role in the planning and commission

of the murders.

¶ 10    Bruce appealed his conviction, arguing inter alia that his sentence violated the

proportionate penalties clause of the Illinois Constitution, and raised several trial errors. This court

found that the trial court did not abuse its discretion in sentencing and affirmed his conviction and

sentence. People v. Bruce, No. 1-04-0266(2006) (unpublished order under Illinois Supreme Court

Rule 23).

¶ 11    On June 18, 2013, Bruce filed a pro se postconviction petition arguing that his sentence

was unconstitutional under Miller, 567 U.S. 460. His petition advanced to the second stage of

proceedings. On February 21, 2018, the State agreed that he was entitled to a new sentencing

hearing.

¶ 12    At the resentencing hearing, Aleisha Flanagan, a correctional counselor for the Department

of Corrections, testified that she had known Bruce for roughly five years. Flanagan stated she never

had an issue with Bruce and he was “very respectful.” She explained that Bruce was a cell house

worker who helped other officers and he was a “model inmate.”

¶ 13    Terrence West, a former Department of Corrections lieutenant, testified that he interacted

with Bruce daily for seven years. West indicated Bruce was someone he could rely on as a cell




                                                 -4-
No. 1-21-0811


house worker, and he never had any issues with him. West also stated that Bruce could be an asset

to the community.

¶ 14   Dr. Robert Hanlon, a professor of psychiatry and neurology at Northwestern University

Feinberg School of Medicine, testified about evaluations he performed on Bruce in August 2019.

Dr. Hanlon found that Bruce had an IQ of 76, an unspecified bipolar disorder, and dyslexia. Dr.

Hanlon also concluded that Bruce scored very low on a checklist for pathology and showed no

evidence of symptom exaggeration or malingering.

¶ 15   Bruce’s sister, Arika Bruce, testified about their family history. Arika described their living

conditions as “really poor,” and they hardly had any food. She explained that their mother provided

minimal supervision and their older sister cared for them. Arika and Bruce had a good relationship

with their father, but he abandoned them when Bruce was eight years old. Bruce’s mother

eventually found a new boyfriend, Tyrone, whom Arika described as a “crackhead.” Bruce would

occasionally fight with Tyrone until Bruce eventually went to live with his girlfriend at age 16.

¶ 16   In closing, the prosecutor stated:

       “As the individual who tried this case the first time, litigated the motions, tried all

       three defendants, I did have a discussion with the defense, my partner, and I made

       an offer of 23 years, which was not accepted by the Court. So, at this point I’m not

       going to ask this Court for any time different from that. I don’t think that that would

       be appropriate for me to do. Nor am I going to ask for a sentence per se. I would

       just ask the Court to do what you think is appropriate as far as justice.”

¶ 17   In response, defense counsel emphasized that Bruce grew up in poverty with hardly any

supervision. Counsel also noted that Bruce was the youngest person involved in the offense and


                                                -5-
No. 1-21-0811


cited the testimonies of Flanagan and West as evidence of rehabilitation. In allocution, Bruce

expressed his regret, apologized to the victims’ families, and asked for a chance to show that he

could live a different life.

¶ 18    After hearing from the parties, the resentencing judge acknowledged Bruce’s mental

capacity as a juvenile:

        “Dr. Hanlon spoke about the development of the juvenile brain and how it differs

        from a fully developed brain of an adult, making him more subject or people who

        are juveniles to impulsive behavior, subject to external influences, doing

        irresponsible things. I consider his mental situation, an IQ of 76, a form of bipolar

        suffering from depression. I consider in mitigation his background or actually his

        lack of background that he has no, as far as I’m made aware, no contact or no prior

        arrests either as a juvenile or as an adult.”

¶ 19    The resentencing judge acknowledged the letters of support and that Bruce appeared to be

a “model prisoner.” The judge also commented on Bruce’s remorse:

        “I’m told by Dr. Hanlon that Mr. Bruce denied involvement in the crimes for which

        he was convicted. I mean, he told me he has accepted the jury’s verdict, but I don’t

        take that as being remorse. Remorse is when someone accepts responsibility and

        admits what they did was wrong. He tells me about things, or I’m told things about

        Mr. Bruce that he recognizes he made mistakes but not apparently in this particular

        case.”




                                                  -6-
No. 1-21-0811


¶ 20   The resentencing judge emphasized that Bruce was found responsible for the death of two

men and that he “knew what was going on probably a couple days before. He was told about a

plan. He willingly participated in the plan.” The court concluded by addressing the parties directly:

       “I don’t know if it’s any consolation to you, but this presented a very difficult case

       for me, and I hope that—you seem to have taken the—taken things on the bright

       side for someone who was sentenced to natural life in prison without parole. To be

       able to accomplish all you did while you were in prison tells me a lot about your

       character, so I hope the next whatever period of time goes by quick for you. You’ve

       got family that cares about you, and you’ll still be a young man when you get out

       and I hope you do that soon and the time passes by quickly for you and that you

       make something of yourself.”

¶ 21    The resentencing judge sentenced Bruce to 28 years in prison. Bruce subsequently filed a

motion to reconsider that was denied. Bruce now appeals.

¶ 22                                       II. ANALYSIS

¶ 23   On appeal, Bruce argues that the sentencing court abused its discretion at his Miller

resentencing hearing when it refused to accept the parties’ agreed-upon sentence of 23 years and

sentenced Bruce to 28 years.

¶ 24   The Illinois Constitution requires that penalties be determined both according to the

seriousness of the offense and with the objective of restoring the offender to useful citizenship. Ill.

Const. 1970, art. I, § 11; People v. Center, 198 Ill. App. 3d 1025, 1032-33 (1990). The trial court

has broad discretionary powers in imposing a sentence. People v. Stacey, 193 Ill. 2d 203, 209-10

(2000). A sentencing determination will not be disturbed absent an abuse of discretion. Id.


                                                 -7-
No. 1-21-0811


Sentences that fall within the permissible statutory range may be an abuse of discretion where they

are “greatly at variance with the spirit and purpose of the law, or manifestly disproportionate to

the nature of the offense.” Id. at 210. An excessive sentence entails a sentence within the statutory

range but disregards a defendant’s rehabilitative potential. People v. Daly, 2014 IL App (4th)

140624, ¶ 25 (citing People v. Perruquet, 68 Ill. 2d 149, 154-55 (1977)).

¶ 25    In Miller, the Supreme Court held that the eighth amendment precluded a mandatory life

sentence without parole for a juvenile offender who has committed homicide. The Court later held

that Miller applied retroactively in Montgomery v. Louisiana, 577 U.S. 190, ___, ___, 136 S. Ct.

718, 732, 736 (2016). In People v. Holman, 2017 IL 120655, ¶ 38, our supreme court ruled that

life sentences imposed on juvenile offenders, mandatory or discretionary, are disproportionate and

violate the eighth amendment, unless the sentencing court considers youth and its attendant

characteristics. In People v. Buffer, 2019 IL 122327, ¶¶ 40-41, our supreme court held that a prison

term over 40 years imposed on a juvenile constitutes a de facto life sentence and violates the eighth

amendment. To prevail on a claim that a juvenile’s life sentence violated the eighth amendment, a

defendant must show both that (1) he was “subject to a life sentence, mandatory or discretionary,

natural, or de facto,” and (2) “the sentencing court failed to consider youth and its attendant

characteristics.” Id. ¶ 27. Post-Miller, our legislature enacted legislation requiring the trial court to

consider Miller factors, including:

                “(1) the person’s age, impetuosity, and level of maturity at the time of the

        offense, including the ability to consider risks and consequences of behavior, and

        the presence of cognitive or developmental disability, or both, if any;




                                                  -8-
No. 1-21-0811


                (2) whether the person was subjected to outside pressure, including peer

        pressure, familial pressure, or negative influences;

                (3) the person’s family, home environment, educational and social

        background, including any history of parental neglect, physical abuse, or other

        childhood trauma;

                (4) the person’s potential for rehabilitation or evidence of rehabilitation, or

        both;

                (5) the circumstances of the offense;

                (6) the person’s degree of participation and specific role in the offense,

        including the level of planning by the defendant before the offense;

                (7) whether the person was able to meaningfully participate in his or her

        defense;

                (8) the person’s prior juvenile or criminal history; and

                (9) any other information the court finds relevant and reliable, including an

        expression of remorse, if appropriate. However, if the person, on advice of counsel

        chooses not to make a statement, the court shall not consider a lack of an expression

        of remorse as an aggravating factor.” 730 ILCS 5/5-4.5-105(a) (West 2018).

¶ 26    Here, after reviewing the relevant sentencing factors, Judge Gamboney sentenced Bruce to

28 years. Bruce argues the resentencing judge abused his discretion at sentencing by rejecting the

agreed-upon sentence of 23 years and not properly considering mitigating and aggravating factors.

Specifically, he argues the judge did not properly consider his (1) cognitive or developmental

disability, (2) degree of participation in the offense, (3) prospect for rehabilitation, (4) remorse for


                                                 -9-
No. 1-21-0811


his involvement in the offense, and (5) social background and family history of trauma. In

determining whether the sentencing court considered any improper factors, this court must

consider the entire record, rather than “a few words or statements” made by the trial court. People

v. Ward, 113 Ill. 2d 516, 526 (1986).

¶ 27   This court’s analysis in People v. McKinley, 2020 IL App (1st) 191907, is instructive. In

McKinley, the defendant shot and killed a man at the behest of his friend when he was 16 and was

sentenced to 100 years in prison. Id. After a failed direct appeal and postconviction proceeding,

the Seventh Circuit ruled with instructions to the district court to stay the habeas proceedings and

allow the defendant to pursue resentencing. McKinley v. Butler, 809 F.3d 908 (7th Cir. 2016).

Defendant filed for postconviction relief pursuant to the Post-Conviction Hearing Act (725 ILCS

5/122-1 et seq. (West 2018)), which was granted.

¶ 28   During resentencing, an expert in the field of developmental psychology testified to

defendant’s mental capacity and susceptibility to outside influences. Correctional officers testified

to defendant’s conduct as a cell house worker and stated that there were never issues with the

defendant. Two professors testified about defendant’s outstanding performance in prison

education programs.

¶ 29   On appeal, this court found that the sentencing court abused its discretion by sentencing

the defendant to 39 years in prison. The court reasoned that the sentencing court disregarded

evidence of the defendant’s extensive rehabilitation and improperly considered certain sentencing

factors. The court also added that simply hearing evidence on all of the Miller factors does not

mean there was no abuse of discretion. McKinley, 2020 IL App (1st) 191907, ¶ 86. This court




                                               - 10 -
No. 1-21-0811


reduced defendant’s sentence to 25 years in prison, followed by 3 years of mandatory supervised

release. Id. ¶ 91.

¶ 30   Like the defendant in McKinley, evidence of Bruce’s rehabilitation was substantial. Based

on Bruce’s behavior while incarcerated, he made significant gains in psychosocial maturity and

toward rehabilitation. Two correctional officers testified that there were never any issues while in

prison. Furthermore, the officers explained that being selected as a cell house worker was a

privilege and that Bruce performed his duties so well that fellow correctional officers frequently

requested Bruce’s assistance because Bruce was a “model inmate.” Equally as important,

Lieutenant West testified that “Bruce could be an asset to the community.”

¶ 31   Regarding Bruce’s role in the offense, the resentencing judge commented on his

participation:

       “The record makes clear to me that Mr. Bruce knew what was going on probably a

       couple days before. He was told about a plan. He willingly participated in the plan.

       I’m not sure whatever that two-and-a-half-block or three-block or two-block walk

       that he pushed the wheelchair, how long that took. It had to take a little bit of time.

       I wonder what was going on in his mind that walk knowing what was about to

       happen.”

¶ 32   The dissent would find Bruce was made aware of a plan days before the murder, but a

preconceived plan, scheme, or design is one that is “thought out well in advance of the crime.”

People v. Williams, 193 Ill. 2d 1, 31 (2000). Winston’s singular statement that he wanted to kill

Anderson does not constitute a preconceived plan. The record demonstrates no plan to murder

days before the shooting. It was not until the day of the offense that Bruce was told to push the



                                               - 11 -
No. 1-21-0811


wheelchair. He was the youngest person in the group and helped push the person in the wheelchair

who hid the weapon. Bruce did not hand Winston the weapon nor hold the door open so Winston

could shoot the victims. Bruce ran away after pushing Seals to the scene of the shooting. While

we recognize Bruce’s role in the offense, the resentencing judge did not properly consider Bruce’s

participation. What is paramount here is that, unlike the defendant in McKinley, Bruce was not the

shooter. Furthermore, Bruce’s demonstrated rehabilitation as an adult confirms that, as a minor,

he was simply susceptible to the negative influence of the adults. Unlike the issue of sentencing

immediately after trial, where the trial court considers potential for rehabilitation, here, the issue

before the resentencing judge involved Bruce’s demonstrated rehabilitation.

¶ 33   We also find that the resentencing judge improperly found that Bruce lacked remorse for

his actions. At the end of the resentencing hearing, Bruce stated:

       “I want to say sorry to the victims’ family. I know it’s painful to have to go through

       this again. I come to accept the decision the juries have gave me but since I been

       locked up, I have worked on my emotions. I have done jobs, not only school,

       working on getting my GED.”

¶ 34   The resentencing judge did not find Bruce’s apology evidence of remorse. When

considering remorse, “the attitude of the defendant in this regard must be evaluated in light of all

the other information the court has about the defendant, and in light of all the other facts of the

case in determining what relevant meaning the defendant’s attitude displays with respect to his

prospect for rehabilitation and restoration to a useful place in society.” Ward, 113 Ill. 2d at 529.

Bruce was found guilty based on accountability. He was a minor, did not plan the murders, was

not present when the shooting occurred, and was the youngest person involved. Nevertheless,



                                                - 12 -
No. 1-21-0811


Bruce expressed regret and apologized to the victims’ families. We find that Bruce demonstrated

remorse for his actions even though the resentencing judge improperly used his apology in

aggravation.

¶ 35   The Illinois Constitution of 1970, article 1, section 11, requires that “[a]ll penalties shall

be determined both according to the seriousness of the offense and with the objective of restoring

the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. “A sentencing court must not only

consider rehabilitative factors in imposing a sentence, [but] it must also make rehabilitation an

objective of the sentence.” People v. Wendt, 163 Ill. 2d 346, 352-53 (1994). Rehabilitative

potential considers “[t]he nature and circumstances of the offense and the history and character of

the defendant.” People v. Gibbs, 49 Ill. App. 3d 644, 649 (1977). Here, Bruce was not the shooter,

was only 16 years old at the time of the offense, and had no criminal history. He had been

diagnosed with having an IQ of 76 and was subjected to pressure from a 25-year-old man. Bruce

also had “really poor” living conditions, minimal parental supervision, did not plan the offense,

and expressed remorse. The resentencing judge failed to view Bruce’s participation through the

lens of a 16-year-old child, and also failed to consider Bruce’s demonstration rehabilitation.

¶ 36   When the trial court abuses its discretion, this court must reverse the sentence the trial court

imposed. People v. Snyder, 2011 IL 111382, ¶ 36. Here, the sentencing court imposed a sentence

that is greatly at variance with the spirit and purpose of the law and manifestly disproportionate to

the nature of the offense. Stacey, 193 Ill. 2d at 210. The dissent states that “[t]he majority’s

conclusion amounts to an improper reweighing of the sentencing factors with complete disregard

for the findings of the trial court.” Infra ¶ 49. As our supreme court has stated in Stacey, “we are

not reweighing any aggravating or mitigating factors.” 193 Ill. 2d at 210. The prosecution agreed



                                                - 13 -
No. 1-21-0811


with defense counsel about the appropriate sentence and the sentencing court should apply the

considerations that arise when the prosecution and the defense reach a plea agreement for a specific

sentencing recommendation. “Just because a court may reject a proposed plea agreement [citation],

it does not follow that a court may reject one for any reason at all. The court must use sound

judicial discretion.” (Internal quotation marks omitted.) People v. Allen, 351 Ill. App. 3d 599, 604

(2004).

¶ 37      As this court stated in People v. Ferguson, 46 Ill. App. 3d 732 (1977):

          “ ‘The judge may withhold approval if [the judge] finds that the prosecutor has

          failed to give consideration to factors that must be given consideration in the public

          interest, factors such as the deterrent aspects of the criminal law. However, trial

          judges are not free to withhold approval of guilty pleas on this basis merely because

          their conception of the public interest differs from that of the prosecuting attorney.

          The question is not what the judge would do if he were the prosecuting attorney,

          but whether he can say that the action of the prosecuting attorney is such a departure

          from sound prosecutorial principle as to make it an abuse of prosecutorial

          discretion.’ ” Ferguson, 46 Ill. App. 3d at 733-34 (quoting United States v.

          Ammidown, 497 F.2d 615, 622 (D.C. Cir. 1973)).

¶ 38      Here, the prosecutor recommended a sentence of 23 years in prison after considering the

extensive mitigating circumstances. Bruce grew up in deep poverty, often with hardly any food.

An older sister tried to raise Bruce because his parents had little involvement in his life, leaving

him especially susceptible to pernicious influences. Bruce had extremely limited involvement with

this crime and was the youngest person involved. He was 16 years old and with limited intelligence



                                                  - 14 -
No. 1-21-0811


and took no part in the decisions that led to the crime. Viewing the evidence in the light most

favorable to the judge’s sentencing decision, the sentence was unreasonable. The dissent finds our

reliance on McKinley, 2020 IL App (1st) 191907, inapposite. The dissent fails to recognize that,

in McKinley, the petitioner was the triggerman, while here, Bruce was not the triggerman and never

possessed a gun. We again note that in this case there is evidence that Bruce had no criminal

background—not even an arrest. In light of the evidence, the prosecutor found that further

incarceration of Bruce serves no useful purpose. The resentencing judge abused his discretion

when he ruled otherwise.

¶ 39    Based on the foregoing, we hold the resentencing court abused its discretion by rejecting

the agreed-upon sentence of 23 years, disregarding evidence of Bruce’s demonstrated

rehabilitation, and failing to properly consider mitigating and aggravating factors.

¶ 40   Bruce asks this court to reduce his sentence to the 23-year agreement with the State under

Ill. S. Ct. R. 615(b)(4) (eff. Jan. 1, 1967). Pursuant to Rule 615(b)(4), a reviewing court may

“reduce the punishment imposed by the trial court.” Ill. S. Ct. R. 615(b)(4) (eff. Jan. 1, 1967).

Depending on the circumstances of the case, we can impose a new sentence or remand the matter

for resentencing. People v. Jones, 168 Ill. 2d 367, 378 (1995). Here, we find it appropriate to

impose a new sentence rather than exhaust additional judicial resources that would be expended

by ordering a new sentencing hearing. People v. Saldivar, 113 Ill. 2d 256, 268 (1986); People v.

O’Neal, 125 Ill. 2d 291, 300 (1988).

¶ 41                                   III. CONCLUSION

¶ 42   Considering the nature of this case and the resentencing judge’s analysis of mitigating and

aggravating factors, Bruce’s sentence demonstrates great variance with the spirit and purpose of



                                               - 15 -
No. 1-21-0811


the law. Bruce was a 16-year-old child and found guilty based on accountability. His sentence was

disproportionate to the nature of the offense. Accordingly, we invoke our authority under Rule

615(b)(4) and reduce Bruce’s sentence to the previously agreed-upon term of 23 years, followed

by 3 years of mandatory supervised release.

¶ 43   Sentence modified.

¶ 44   JUSTICE COGHLAN, dissenting:

¶ 45   Although the trial court comprehensively and deliberately considered the statutory

sentencing factors in aggravation and mitigation and the required Miller factors before imposing a

sentence on the low end of the statutory sentencing scheme, the majority concludes that the trial

court abused its discretion in sentencing defendant. I respectfully disagree with this conclusion.

¶ 46   It is well established that a trial court’s sentencing decision is entitled to great deference

and should not be disturbed absent an abuse of discretion. People v. Stacey, 193 Ill. 2d 203, 209

(2000). That is because the trial court, rather than a reviewing court relying on a cold record, “is

in a much better position to consider factors such as the defendant’s credibility, demeanor, moral

character, mentality, environment, habits, and age.” People v. Snyder, 2011 IL 111382, ¶ 36. A

reviewing court must not substitute its judgment for that of the sentencing court just because it

would have weighed the applicable sentencing factors differently. People v. Alexander, 239 Ill. 2d

205, 213 (2010).

¶ 47   It is presumed that the trial court considered all appropriate sentencing factors and evidence

in mitigation unless there is an affirmative showing to the contrary. People v. McWilliams, 2015

IL App (1st) 130913, ¶ 27. “The trial court has no obligation to recite and assign value to each

factor presented at a sentencing hearing.” People v. Perkins, 408 Ill. App. 3d 752, 763 (2011). A


                                               - 16 -
No. 1-21-0811


defendant’s rehabilitative potential is not entitled to greater weight than the seriousness of the

offense. Alexander, 239 Ill. 2d at 214. The existence of mitigating factors does not require a

sentence close to the minimum sentence, even if no aggravating factors are present. People v.

Flores, 404 Ill. App. 3d 155, 158 (2010); People v. Cook, 279 Ill. App. 3d 718, 727 (1995).

¶ 48   Here, before imposing a 28-year sentence for first degree murder, the trial court

thoughtfully recited its findings for the applicable aggravating factors pursuant to 730 ILCS 5/5-

5-3.2(a), mitigating factors pursuant to 730 ILCS 5/5-5-3.1(a), and Miller factors for sentencing

an individual under the age of 18 pursuant to 730 ILCS 5/5-4.5-105. Nothing in the court’s

pronouncement shows an improper application of these factors.

¶ 49    The majority’s conclusion amounts to an improper reweighing of the sentencing factors

with complete disregard for the findings of the trial court. First, it rejects the trial court’s finding

that defendant “knew what was going on probably a couple days before.” Defendant admitted in

his handwritten statement that, a few days before the murder, he heard Antoine Winston tell Martez

Cole that he was going to kill Robert Anderson for “pistol whipping” him. On the day of the

murder, Winston approached a group that included defendant and told them that Anderson was at

the nearby liquor store and instructed Cole to get a gun, setting the plan in motion. The record

reflects that defendant knew Winston was planning to kill Anderson days before the shooting

occurred.

¶ 50    Second, the majority criticizes the trial court’s finding that defendant’s statement in

allocution was not evidence of remorse. While defendant stated, “I want to say sorry to the victims’

family,” defendant did not take responsibility for, or even acknowledge, his role in the murders.

Instead, as the trial court noted, defendant simply stated that he had “come to accept the decision



                                                 - 17 -
No. 1-21-0811


the juries have gave [sic] me.” Further, Dr. Hanlon testified that even during his August 2019

evaluation, defendant continued to deny his involvement in the murders. The trial court was in a

better position to make the determination of defendant’s lack remorse based on its observations of

the proceedings and defendant’s demeanor, rather than the cold record before us.

¶ 51   I find the majority’s reliance on People v. McKinley, 2020 IL App (1st) 191907, inapposite.

In McKinley, we found “that the trial court abused its discretion by disregarding evidence of

defendant’s extensive rehabilitation and improperly considering certain sentencing factors during

the resentencing hearing.” ¶ 91. Specifically, the trial court “gave improper weight to the need to

deter future criminal conduct,” considered peer pressure as an aggravating factor, and “improperly

considered defendant’s age as it applied to his offense.” Id. ¶¶ 87-90.

¶ 52   The trial court in this case did not improperly consider any sentencing factors during the

resentencing hearing. In fact, unlike in McKinley, the trial court in this case did more than just hear

evidence pertaining to the Miller factors: it explicitly recited the factors and its accompanying

findings for each. Id. ¶ 52. This includes findings that defendant’s age “would mitigate it,” that

“he was influenced by the suggestions made by the shooter in the case and other people who were

around,” that “there was certainly parental neglect, certainly childhood trauma, certainly a lot of

problems in his home environment, educational, and social background,” that he had an IQ of 76,

was not the shooter, and had no prior criminal history. The court expressly “considered the pre-

sentence investigation report, the evidence presented, statement in allocution, arguments of

counsel, all statutory and nonstatutory factors in aggravation and mitigation, whether specifically

mentioned or not, and the history and character of the defendant.” (Emphasis added.) The trial

court also recognized Dr. Hanlon’s testimony regarding the general characteristics of juveniles and



                                                - 18 -
No. 1-21-0811


the adolescent brain. There is simply nothing in the record to refute the presumption that the trial

court considered all appropriate sentencing factors and evidence in mitigation.

¶ 53   The record does not support the majority’s finding that the trial court disregarded evidence

of defendant’s rehabilitation. On the contrary, the record reflects that the court thoroughly

considered defendant’s rehabilitation efforts.

¶ 54   At the resentencing hearing, the trial court heard testimony from former Illinois

Department of Corrections officers Aleisha Flanagan and Terrance West about defendant’s time

in prison from 2012 to 2019. Before imposing its sentence, the trial court stated, “I consider in

mitigation his behavior at the jail and the Illinois Department of Corrections. *** The testimony

of the two correctional officers I believe is mitigating for Mr. Bruce. He appears to be, from all I

have is what the one witness testified to that he’s a model prisoner.” Ultimately, the trial court

concluded “Sounds like he’s [a] pretty good candidate to be rehabilitated.” The record

demonstrates that the trial court adequately considered the defendant’s rehabilitative potential

amid the other applicable sentencing factors.

¶ 55   Although Supreme Court Rule 615(b)(4) grants a reviewing court the power to reduce a

sentence, “that power *** should be exercised ‘cautiously and sparingly.’ ” Alexander, 239 Ill. 2d

at 212 (quoting People v. Jones, 168 Ill. 2d 367, 378 (1995)). In Alexander, the appellate court

found that the trial court “failed to give due consideration to [the defendant’s] social background

and facts evidencing his rehabilitative potential, including the improvement in his conduct while

in detention.” Alexander, 239 Ill. 2d at 214. In reversing the appellate court and reinstating the

sentence imposed by the trial court, our supreme court found that the appellate court erroneously

“substituted its own judgment for that of the trial court because it would have weighed the factors



                                                 - 19 -
No. 1-21-0811


differently—an improper exercise of the powers of a reviewing court.” Id. at 214-15. Similarly, in

the instant case, the majority is erroneously substituting its judgment for that of the trial court by

concluding that the trial court “failed to consider Bruce’s demonstrated rehabilitation.”

¶ 56   The trial court properly considered all factors in aggravation and mitigation, including

defendant’s youth and its attendant characteristics under Miller, before imposing a sentence that

was on the low end of the statutory sentencing scheme. There is no reason to reweigh these factors

here where the court did not abuse its discretion.

¶ 57   Accordingly, I respectfully dissent from the majority opinion and would affirm the 28-year

sentence imposed by the trial court.




                                                - 20 -
No. 1-21-0811



                     People v. Bruce, 2022 IL App (1st) 210811


Decision Under Review:    Appeal from the Circuit Court of Cook County, No. 99-CR-
                          14734(01); the Hon. William G. Gamboney, Judge, presiding.


Attorneys                 James E. Chadd, Douglas R. Hoff, and Carolyn R. Klarquist, of
for                       State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                 Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                       Abraham, Douglas P. Harvath, Tasha-Marie Kelly, and Julie
Appellee:                 Riekse, Assistant State’s Attorneys, of counsel), for appellee.




                                       - 21 -